DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s confirmation of election of claims 32-48 and 70-71 appreciated. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, claims 42-48 stand withdrawn from consideration.

Claim Rejections - 35 USC § 103
Claims 32-36, 38-41, 70 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi’023 (US-2014/0085023) in view of Wang’841 (US 2018/0025841). 
	Claims 32-33: Takahashi’023 teaches a material (anisotropic magnet) comprising iron nitride particles having an aspect ratio of 1-200 prior to milling (Takahashi’023, claims 1 and 7); in particular, Takahashi’023 teaches iron nitride particles having an aspect ratio of 2.6 (See Takahashi’023, Example 5, page 9, last paragraph and page 10, para. 0144). Therefore, it is expected that post-milling particles would necessarily result in an aspect ratio of at least 2.2. The particles comprise ’-Fe16N2 phase (Takahashi, para. 0144) and the material (magnet) is anisotropic (Takahashi’023, claim 7) which indicates the particles are necessarily anisotropic. The fact that ’-Fe16N2 is inherently anisotropic is confirmed by prior art. See Ogawa et al (“Challenge to the Synthesis of ’-Fe16N2 Compound Nanoparticle with High Saturation Magnetization for Rare Earth Free New Permanent Magnetic Material, App. Phys. Express 6 (2013) 073007), abstract; and also Wang et al. (US 2017/0243680), para. 0032; and Inoue et al (US 2010/0035086) para. 0017.  With regards to the claim feature “magnetic easy axis being substantially parallel to the longest dimension of the anisotropic particle”, Takahashi’023 teaches subjecting the anisotropic particle to a magnetic orientation (para. 0087).  Wang’841 teaches that applying the magnetic field along direction of the longest dimension of the particle would align the magnetic easy axis parallel to the longest dimension and results in “energetically favorable” magnetic alignment (Wang’841, para. 0037 and 0102).  In view of Wang’841, the PHOSITA would have been motivated to apply the magnetic field to the iron nitride particle such that the magnetic easy axis aligns along the direction of the longest dimension of the particle.
	Claims 34-35: Takahashi does not explicitly report the crystal morphology of the iron nitride particles; however, as the particles are ’-Fe16N2 type (Takahashi’023, para. 0144) which are inherently anisotropic as discussed above, and the particles have been subjected to magnetic orientation (See Examples 1-5 and claim 7); therefore, the material inherently possesses parallel configuration as described in these claims.  In the alternative, Wang’841 teaches that applying the magnetic field along direction of the longest dimension of the particle would align the magnetic easy axis parallel to the longest dimension and results in “energetically favorable” magnetic alignment (Wang’841, para. 0037 and 0102).  In view of Wang’841, the PHOSITA would have been motivated to apply the magnetic field to the iron nitride particle such that the magnetic easy axis aligns along the direction of the longest dimension of the particle; and thus would arrive at the end results of the material inherently possessing parallel configuration as described in these claims.
	Claim 36: Takahashi’023 teaches iron nitride particles having an aspect ratio of 1-200 prior to milling (Takahashi’023, claim 1); in particular, Takahashi teaches iron nitride particles having an aspect ratio of 2.6 (See Takahashi’023, Example 5, page 9, last paragraph and page 10, para. 0144). Therefore, it is expected that post-milling particles would necessarily result in an aspect ratio of at least 2.2. In other words, it meets the feature as Claimed in claim 36.
	Claim 38: Takahashi reports the particles comprising ’-Fe16N2 phase (Takahashi’023, para. 0144).
	Claims 39: The particles comprise ’-Fe16N2 phase (Takahashi’023, para. 0144) and the material (magnet) is anisotropic (Takahashi’023, claim 7) which indicates the particles are necessarily anisotropic. The fact that ’-Fe16N2 is inherently anisotropic is confirmed by prior art. See Ogawa et al (“Challenge to the Synthesis of a"-Fei6Ne2 Compound Nanoparticle with High Saturation Magnetization for Rare Earth Free New Permanent Magnetic Material, App. Phys. Express 6 (2013) 073007) abstract; and also Wang et al. (US 2017/0243680), para. 0032; and Inoue et al (US 2010/0035086) para. 0017.
	Claim 40: Takahashi does not explicitly report the crystal morphology of the iron nitride particles; however, as the particles are ’-Fe16N2 type (Takahashi’023, para. 0144) which are inherently anisotropic as discussed above, and the particles have been subjected to magnetic orientation (See Takahashi’023, Examples 1-5 and claim 7); the  material inherently possesses parallel configuration as described in the claim. In the alternative, Wang’841 teaches that applying the magnetic field along direction of the longest dimension of the particle would align the magnetic easy axis parallel to the longest dimension and results in “energetically favorable” magnetic alignment (Wang’841, para. 0037 and 0102).  In view of Wang’841, the PHOSITA would have been motivated to apply the magnetic field to the iron nitride particle such that the magnetic easy axis aligns along the direction of the longest dimension of the particle; and thus would arrive at the end results of the material inherently possessing parallel configuration as described in the claim.
	Claim 41: Takahashi teaches bulk permanent magnets made from the iron nitride particles (Takahashi’023, claims 7-9). 
	Claims 70 and 71: The particles have needle shape or acicular shape prior to milling (See Takahashi’023, Examples 1-5); therefore, post-milling particles are expected to result in needle or flake shape.

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Takahashi teaches the claimed invention as discussed above; however, the dimensions of Takahashi material appear to fall outside the claimed range and it would not have been obvious to arrive at the dimensions as required in the claim.
Response to Arguments
Applicant’s arguments with respect to the new feature “magnetic easy axis” have been considered but are moot in view of the new ground of rejection discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



March 12, 2022